 
 
IB 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1687 
 
AN ACT 
To designate the federally occupied building located at McKinley Avenue and Third Street, SW., Canton, Ohio, as the Ralph Regula Federal Building and United States Courthouse. 
 
 
1.Ralph Regula Federal Building and United States Courthouse 
(a)DesignationThe Administrator of General Services shall ensure that the federally occupied building located at McKinley Avenue and Third Street, SW., Canton, Ohio, is known and designated as the Ralph Regula Federal Building and United States Courthouse.  
(b)ReferencesWith respect to the period in which the building referred to in subsection (a) is federally occupied, any reference in a law, map, regulation, document, paper, or other record of the United States to that building shall be deemed to be a reference to the Ralph Regula Federal Building and United States Courthouse.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
